



COURT OF APPEAL FOR ONTARIO

CITATION: CITATION: Rudan v. Nightwatch
    Security and Surveillance Inc. (Night Watch Security), 2020 ONCA 409

DATE: 20200624

DOCKET: C67024

MacPherson, Pardu and Huscroft
    JJ.A.

BETWEEN

Simo Rudan

Plaintiff (Appellant)

and

Nightwatch Security and Surveillance Inc. o.a. Night

Watch
    Security and Anthony Armenti a.k.a. Tony Armenti

Defendants (Respondents)

J.
    Leigh Daboll
, for the appellant

Michael J. Valente and Kaushik
    Parameswaran, for the respondents

Heard: In writing

On appeal from the judgment of Justice
Dale
    Parayeski
of the Superior Court of Justice, dated May 3, 2019.

REASONS FOR DECISION


[1]

The motion judge granted summary judgment to the respondents, a security
    company and its principal, dismissing the appellants claim for trespass and
    the intentional infliction of mental anguish arising out of their installation
    of a security system at a home he owned. The system was installed at the
    request of the appellants estranged common law partner, Ms. Cardenas, who had
    sole possession of the home. The appellant had been charged with assaulting Ms.
    Cardenas and was subject to bail conditions and a peace bond that restricted
    him from contact with her and required him to stay away from the home.

[2]

The appellant says that the motion judge erred in law in determining
    that Ms. Cardenas had authority to permit the respondents to enter the premise
    and to effect alterations and that there were genuine issues for trial that
    rendered summary judgment inappropriate.

[3]

We disagree.

[4]

It is not disputed that Ms. Cardenas had exclusive possession of the
    home and that the appellant was prohibited from having contact with her and
    prohibited from attending at the home. As exclusive possessor, Ms. Cardenas had
    the authority to permit the respondents access to the home and nothing turns on
    the motion judges use of the term ostensible. In any event, we note that the
    motion judge disbelieved the appellants allegations that the respondents knew
    about the appellants title to the home.

[5]

The motion judge made no error in concluding that there was no trespass.
    Ms. Cardenass authority to order the work and admit the respondents into the
    home also precluded the appellants claim for intentional infliction of mental
    suffering, as the respondents conduct could not have been flagrant and
    deliberate.

[6]

In summary, the appellant has failed to demonstrate that the motion
    judge made any error that would justify intervention on appeal.

[7]

The appeal is dismissed.

[8]

If the parties cannot agree upon costs, they may make brief (2
    pages) written submissions to the court within 10 days of this decision.

J.C.
    MacPherson J.A.

G. Pardu J.A.

Grant Huscroft J.A.


